DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 07-25-2022 have been entered.
The previously raised claim rejections were withdrawn in light of submitted amendment on 07-25-2022.

Claim Objections
Claims 25-26 and 31-33 are objected to because of the following informalities:  missing punctuation mark “,” after claim number. For example,  claim 31 is recommended to be written as “The hair-smoothing tool of claim 29, further”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 4486915 A) in view of Simons (US 5286949 A).
Regarding claim 9, Stewart discloses A hair-smoothing tool (Abstract), comprising: 
(i) a supporting base (See annotated Fig. 3 below) to be held by a user to move over hair; 
(ii) a plurality of bristles (Fig. 3, 30’) or teeth protruding from the supporting base; and 
(iii) a carpeting structure (See annotated Fig. 3 below) at least partially overlying the supporting base.

    PNG
    media_image1.png
    370
    818
    media_image1.png
    Greyscale

Stewart does not explicitly disclose the carpeting structure is comprised of a plurality of loop posts and hook posts; and wherein the plurality of loop posts and hook posts are generally perpendicular to the supporting base and of sufficient rigidity to penetrate hair when the supporting base moves over hair.
Simons teaches an apparatus and method of heating and moistening a hair roller with plurality of hook and pile material (Cl. 8 line 58-64) (The examiner notes that pile of material means the surface of a cloth composed of an infinite number of loops of wrap threads. See definition of pile. https://www.britannica.com/search?query=pile) perpendicular to the supporting base (16) (Fig. 4) so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort (Cl. 8 line 58-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the carpeting structure of the hair brush of Stewart with hook and loop posts as taught by Simon so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort.
Regarding claim 24, Stewart and Simons disclose the claimed invention of claim 9. Stewart further discloses the carpeting structure is also attached to at least part of the bristles or teeth of the hair-smoothing tool (annotated Fig.3 above).  
Regarding claim 26-28, Stewart and Simons disclose the claimed invention of claim 9. wherein hair frizz is reduced when the supporting base moves over hair (The examiner notes that the device is capable to reduce the frizz of the user’s hair).

Claims 11, 29-30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 4486915 A) in view of Simons (US 5286949 A) and Chudzik et al (US 20090188062 A1).
Regarding claim 11, Stewart discloses a hair-smoothing tool (abstract), comprising: 
(i) a supporting base (See annotated Fig. 3 above) to be held by a user to move over hair. 
Stewart does not explicitly disclose (iii) a carpeting structure at least partially overlying the cushion member, wherein the carpeting structure is comprised of a plurality of loop posts and hook posts; and wherein the plurality of loop posts and hook posts are generally perpendicular to the supporting base and of sufficient rigidity to penetrate hair when the supporting base moves over hair; and (ii) a cushion member attached directly to the supporting base, wherein there are no materials or air gaps between the supporting base and the cushion member that have a buffering effect. 
Simons teaches an apparatus and method of heating and moistening a hair roller with plurality of hook and pile material (Cl. 8 line 58-64) (The examiner notes that pile of material means the surface of a cloth composed of an infinite number of loops of wrap threads. See definition of pile. https://www.britannica.com/search?query=pile) perpendicular to the supporting base (16) (Fig. 4) so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort (Cl. 8 line 58-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the carpeting structure of the hair brush of Stewart with hook and loop posts as taught by Simon so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort.
Chudzik teaches a hair brush with cushion member (24) directly attached to the supporting base (30) wherein there are no materials or air gaps the supporting base (Fig. 5, the examiner notes that 24 is directly attached to the front portion of the supporting base 30) and the cushion member that have a buffering effect (The examiner notes since the cushion member 24 has a thickness dimension which provides a buffering effect), so that other methods of forming the body 22 and cavity 28 may include connecting the front portion 30 and the cushion pad 24 together without a rear portion 32 where the cushion pad 24 is attached to the front portion 30. Thus, would also provide a comfortable feeling to the user’s scalp during use. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the hair brush of Stewart and Simon with the cushion attached to the supporting base and its buffering effect as taught by Chudzik so that other methods of forming the body 22 and cavity 28 may include connecting the front portion 30 and the cushion pad 24 together without a rear portion 32 where the cushion pad 24 is attached to the front portion 30. Thus, would also provide a comfortable feeling to the user’s scalp during use. 
Regarding claim 29, Stewart discloses a hair-smoothing tool (abstract), comprising: 
(i) a supporting base (see annotated Fig. 3 below) to be held by a user to move over hair. 
Stewart does not explicitly disclose (ii) a cushion member attached to the supporting base; (iii) a plurality of bristles or teeth protruding from the supporting base and through the cushion member; and (iv) a carpeting structure at least partially overlying the cushion member, wherein the carpeting structure is comprised of a plurality of loop posts and hook posts; and wherein the plurality of loop posts and hook posts are generally perpendicular to the supporting base and of sufficient rigidity to penetrate hair when the supporting base moves over hair.
 Simons teaches an apparatus and method of heating and moistening a hair roller with plurality of hook and pile material (Cl. 8 line 58-64) (The examiner notes that pile of material means the surface of a cloth composed of an infinite number of loops of wrap threads. See definition of pile. https://www.britannica.com/search?query=pile) perpendicular to the supporting base (16) (Fig. 4), and capable to penetrate the user’s hair, so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort (Cl. 8 line 58-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the carpeting structure of the hair brush of Stewart with hook and loop posts as taught by Simon so that the hair grasping means are present on the outer surface of the roller body 16 and on the inner surface of the clip 19. Such means serve to hold and transmit both moisture and heat from the roller body to the hair. Such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort.
Chudzik teaches a hair brush comprising a plurality of bristles (26) protruding from the supporting base (Fig. 3, 30) and through the cushion member (24) (Fig. 3), with cushion member (24) directly attached to the supporting base (30) wherein there are no materials or air gaps the supporting base (Fig. 5, the examiner notes that 24 is directly attached to the front portion of the supporting base 30), and the cushion member that have a buffering effect (The examiner notes since the cushion member 24 has a thickness dimension which provides a buffering effect), so that other methods of forming the body 22 and cavity 28 may include connecting the front portion 30 and the cushion pad 24 together without a rear portion 32 where the cushion pad 24 is attached to the front portion 30. Thus, would also provide a comfortable feeling to the user’s scalp during use. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the hair brush of Stewart and Simon with the cushion attached to the supporting base and its buffering effect as taught by Chudzik so that other methods of forming the body 22 and cavity 28 may include connecting the front portion 30 and the cushion pad 24 together without a rear portion 32 where the cushion pad 24 is attached to the front portion 30. Thus, would also provide a comfortable feeling to the user’s scalp during use.
Regarding claim 30, Stewart, Simons, and Chudzik disclose the claimed invention of claim 29.  Stewart further discloses wherein the carpeting structure is also attached to at least part of the bristles or teeth of the hair-smoothing tool (annotated Fig.3 above). 
Regarding claim 32, Stewart, Simons and Chudzik disclose the claimed invention of claim 29. Chudzik further teaches a cushion member (24) directly attached to the supporting base (30) wherein there are no materials or air gaps the supporting base (Fig. 5, the examiner notes that 24 is directly attached to the front portion of the supporting base 30) and the cushion member that have a buffering effect (The examiner notes since the cushion member 24 has a thickness dimension which provides a buffering effect).
Regarding claim 33-36, Stewart, Simons and Chudzik disclose the claimed invention of claim 29. Stewart further discloses wherein hair frizz is reduced when the supporting base moves over hair (The examiner notes that the device is capable to reduce the frizz of the user’s hair).

Allowable Subject Matter
Claims 25 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 07-25-2022 have been fully considered but they are not persuasive.
1st applicant remark and argument:
The applicant alleges that Stewart reference does not disclose hook and loop posts. 
In response, the examiner disagrees with the applicant’s remark. Stewart reference discloses a plurality of hook and pile material (Cl. 8 line 58-64)(According to the definition of pile, which is, the surface of a cloth composed of an infinite number of loops of wrap threads. See https://www.britannica.com/search?query=pile) perpendicular to the supporting base (16) (Fig. 4). Therefore, it meets the claimed limitation.
2nd applicant remark and argument:
The applicant alleges that the hair roller, like those taught in Simons, do not move with respect to the hair. 
In response, the examiner disagree with the applicant assertion. The examiner notes that the hair roller of Simons is capable to move and penetrate the user’s hair in order to be used. The device is also capable to move with respect to the user’s hair during re-positioning of the device in different area of the head to be treated.
3rd applicant remark and argument:
The applicant alleges that Chudzik does not disclose a cushion member having its own buffering effect.
In response, the examiner disagree with the applicant assertion. The examiner notes that the cushion member (24) has a thickness dimension, as shown in Fig. 3, and such thickness dimension is capable to provide the cushion member its own buffering effect. Therefore, Chudzik discloses such claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772